Woods, J.,
delivered the opinion of the court.
The construction of § 2237, code of 1892, made by the learned judge who declined to hear the relator’s petition on its merits, was too literal, and, consequently, too narrow. *678This section is directory merely, and not jurisdictional. It seems clear to us that its application is to be confined to cases on habeas corpus in which the merits are to be gone into and an examination of witnesses had as to the legality of .the relator’s detention. It is framed with reference to convenience — the convenience of the state, the relator aud the witnesses. It was not designed to cover cases like the one at bar, where the dangerous ill health of the prisoner is the sole ground on which the application rests. The convenience of the state, the prisoner and the witnesses (almost necessarily medical men residing at the place of the prisoner’s confinement) will be secured by a hearing at the place of detention. Indeed, any other course might be impracticable. If the prisoner were really dangerously ill, his removal to another county would, in most cases, result in his death, and this we are not to suppose the law contemplates.
We repeat, the statute is directory only, and not jurisdictional, and the power and authority of the circuit judge to hear the application in Copiah county were complete.

Reversed.